Title: From James Madison to Thomas Jefferson, 25 August 1804
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Aug. 25. 1804
I recd. yesterday afternoon your two favors of the 19th. & 23. I will write to Claibourne & Granger on the subject of the post estabt. thro’ the territory held by Spain and claimed by us. I previously however submit it to your determination whether it may not be best, besides the proposed negociation with Casa Calvo which he may reject, to provide for a simple passage of the mail witht. a post office, which will probably meet with no difficulty. This alternative seems to be the more necessary, considering the temper & threats of the Govt. at Pensacola. Mr. Granger feels an obligation to establish a post office in order to put the people of the contested district on the same footing with Citizens elsewhere. As the law gives no positive orders to that effect, his discretion may I think be fairly influenced by the peculiarity of the case. If no regard is to be had to the Spanish possession, every law in force in Louisiana ought to be extended into that district.
The instructions given to Lear provided for the case of the Tunisian property. The refusal of the Bey to have any thing to do with him, may prolong the difficulty. But it will be better to wait for further information than to humour the Bey.
I shall certainly be very happy to see you at my house. But I am sensible that I ought on this as on all occasions to spare you the trouble of the ride whenever you may wish an interview; and will accordingly hold myself ready to obey your intimations. We have heard nothing from Mr. & Mrs. Pichon since we left Washington. They have never withdrawn their promise of a visit, and therefore we may daily expect them. Other expectations of company will detain Mrs. M. at home for some little time. Yours with respect & attachment
James Madison
